DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momose et al. (U.S. 9,179,743).
As for Claim 1, Momose discloses a snap system comprising a mating rivet (1 and 6) and a snap (2 and 7), wherein: 
the mating rivet comprises a head (6) and a shank (3), wherein: 
the head comprises a head upper surface, a head lower surface, and a head perimeter surface (see Fig. 1B disclosing 6 having an upper, lower, and perimeter surface), wherein:
 a central portion (8 having and aperture) of the head upper surface is recessed into the head towards the head lower surface to define a recess (recess of 8); 
a peripheral portion of the head upper surface defines a rim (rim of 8) that circumscribes the recess; 
the head perimeter surface comprises a protrusion (bulbous section of 8) that projects outwardly from the head perimeter surface; and 
the shank extends from the head lower surface, and the shank comprises a tail end (4) opposite the head lower surface; 
the snap comprises a socket (socket of 7) having a socket top surface and a socket bottom surface (top and bottom surface of 7) and a cap (4) having a cap top surface and a cap bottom surface (top and bottom surface of 4), wherein: 
the socket top surface is proximate the cap bottom surface, and the socket bottom surface is proximate the head upper surface (see Figs. 1A-1B); 
the socket further comprises a central portion (central portion of 9) and a perimeter portion (perimeter portion of 9), wherein: 
the central portion defines a socket aperture (apertuire of 9) extending through the socket from the socket top surface to the socket bottom surface (see Figs. 1A-1B); 
the central portion further defines a socket cavity (cavity of 9) recessed into the socket away from the head lower surface; 
the cap comprises a post (3) extending from the cap bottom surface, wherein the post extends through the socket aperture (see Figs. 1A-1B).
2. The snap system of claim 1, wherein: the mating rivet secures a first material (10) having an interior side and an exterior side (see Fig. 1B), wherein: the first material defines an aperture (aperture in 10) extending from the interior side to the exterior side; 
the shank is aligned and positioned within the aperture such that the head lower surface lies flush with the exterior side (see Figs. 1A-1B), and the tail end is exposed on the interior side (see Figs. 1A-1B); and the tail end splits  into a plurality of shank sections (two sections of 4 divided by 3) response to an impact to pinch the interior side of the first material against the head lower surface (see Figs. 1A-1B). 
3. The snap system of claim 2, wherein:
the snap secures a second material (10) having an interior side and an exterior side (see Figs. 1A-1B), wherein:
the second material defines an aperture (aperture in 10) extending from the interior side to the exterior side (see Figs. 1A-1B);
the post is aligned and positioned through the aperture and further received within the socket aperture such that the cap bottom surface contacts the exterior side of the second material (see Figs. 1A-1B), and the socket top surface contacts the interior side of the second material (see Figs. 1A-1B); and
a distal end of the post (distal end of 3) deforms (product by process, not given any patentable weight) in response to an impact to pinch the second material between the cap and the socket (see Figs. 1A-1B).
4. The snap system of claim 2, wherein:
the head lower surface is parallel to the exterior side of the first material (see Figs. 1A-1B);
the head perimeter surface is perpendicular to the exterior side of the first material (see Figs. 1A-1B);
the protrusion projects from the head perimeter surface in a direction parallel to the exterior side of the first material (see Figs. 1A-1B);
the protrusion is located closer to the head upper surface than the head lower surface (see Figs. 1A-1B); and
the protrusion defines a transition between the rim and the head perimeter surface (see Figs. 1A-1B).
5. The snap system of claim 1, wherein the head upper surface of the head is a continuous bowl shaped surface devoid of an aperture (see Figs. 1A-1B), and the rim of the head is a continuous uninterrupted surface (see Figs. 1A-1B).
6. The snap system of claim 1, wherein the rim is rounded near the head upper surface (see Figs. 1A-1B).
7. The snap system of claim 1, wherein the head of the mating rivet defines a male component, and the socket of the snap defines a female component of the snap system (see Figs. 1A-1B).
8. The snap system of claim 1, wherein the tail end of the shank does not provide an attachment point that mates with the snap (see Figs. 1A-1B).
9. The snap system of claim 2, wherein the first material comprises a thickness between 2.0 millimeters to 16.0 millimeters (see Col. 7 lines 60-62).
10. The snap system of claim 1, wherein the head comprises an outer diameter between 5.0 millimeters and 10.0 millimeters (see Col. 7 lines 26-31).
11. The snap system of claim 1, wherein the head comprises a thickness between 1.0 millimeters to 5.0 millimeters (see Col. 7 lines 26-31).
12. The snap system of claim 1, wherein the recess comprises a diameter between 2.0 mm and 10.0 millimeters (see Col. 7 lines 26-31).
13. The snap system of claim 1, wherein the recess comprises a depth between 0.5 millimeters and 4.5 millimeters (see Col. 7 lines 26-31).
14. The snap system of claim 1, wherein the head and the shank are formed integrally (see Figs. 1A-1B), and the mating rivet is formed from a single material (see Claims 1-3).
16. The snap system of claim 1, wherein the snap is formed from a polymeric material (see Claims 1-3).
17. The snap system of claim 1, wherein the socket encapsulates the head of the mating rivet (see Figs. 1A-1B).
18. The snap system of claim 1, wherein: the socket cavity is recessed into the socket via a cavity wall and a cavity floor (wall and cavity defining the socket 7); the socket cavity comprises a variable diameter (see Figs. 1A-1B); 
the socket further comprises a variable thickness, wherein the thickness around the perimeter portion of the socket is less than the thickness near the central portion of the socket (see Figs. 1A-1B).
19. The snap system of claim 3, wherein the distal end of the post forms a stud, and the stud is received within the recess of the head (see Col. 7 lines 26-31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Momose et al. (U.S. 9,179,743).
Momose discloses the claimed invention except for the mating rivet being formed from a steel alloy.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use steel alloy for mating rivet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677